5 So. 3d 758 (2009)
Ruth CRUZ and Yvonne Pillach, Co-Personal Representatives of the Estate of Luz Cruz, deceased, Appellants,
v.
The HERTZ CORPORATION, Erick Matos, and APAC, Inc., Appellees.
No. 3D08-1780.
District Court of Appeal of Florida, Third District.
March 4, 2009.
Wasson & Associates, Roy D. Wasson, and Annabel Majewski, Miami; Brotman, Nusbaum & Fox, and Marc C. Brotman, Boca Raton, for appellants.
Cooney, Mattson, Lance, Blackburn, Richards & O'Connor, Warren B. Kwavnick, and J. Marcos Martinez, Ft. Lauderdale; Murnaghan & Ferguson, P.A., and Peter Murnaghan, Tampa, for appellees.
Before GERSTEN, C.J., and RAMIREZ and SHEPHERD, JJ.
PER CURIAM.
Affirmed. See Kumarsingh v. PV Holding Corp., 983 So. 2d 599, 601 (Fla. 3d DCA 2008) (holding "that the Graves Amendment, by its clear and unambiguous wording, supersedes and abolishes all state vicarious liability laws as they apply to lessors of motor vehicles for causes of action filed on or after August 10, 2005").